CLIFTON, Circuit Judge.
I respectfully dissent. The Shining Path targeted Vilchez-Zarate because he is a police office. Police officers qua police officers are not a protected group, and service as a police office, in itself, does not constitute political opinion. Cruz-Navarro v. INS, 232 F.3d 1024, 1028-30 (9th Cir.2000). We held in Cruz-Navarro that a law enforcement officer is not entitled to asylum merely because a terrorist group retaliated against him for actions that he had taken against the group. The majority distinguishes our prior holding on the ground that, unlike the petitioner in Cruz-Navarro, Vilchez-Zarate has “linked his persecution to his repeated and express refusals to cooperate with the Shining Path.” Ante at 131 1. But even a cursory review of the facts in Cruz-Navarro shows that the petitioner there had taken action *133against the Shining Path, that the Shining Path had targeted officers generally, and that the Shining Path had specifically retaliated against the petitioner for actual or perceived opposition to the terrorist group. See 232 F.3d at 1027-28. The present case is not meaningfully distinguishable from Cruz-Navarro. That decision should be controlling, and the petition should be denied.